WiNslow, J.
It is quite well settled that the discharge of a garnishee by a court of competent jurisdiction releases the equitable lien created by the garnishment, and protects the garnishee in disposing of the property in his hands after such judgment and prior to its reversal upon appeal, unless the lien be continued by proper order or stay of proceedings pending the appeal. Rood, Garnishment, § 215; Maxwell v. Bank of New Richmond, 101 Wis. 286. In case there has been no such stay, and the garnishee has disposed of the property sought to be reached prior to the reversal, he should be allowed upon new trial to plead such disposition as a defense. Maxwell v. Bank of New Richmond, supra.
Hence, in the present case, it being admitted that the garnishee had disposed of the property sought to be reached after the judgment discharging him, and in reliance thereon, and prior to the judgment of reversal, he should only have been charged as garnishee with the property which still remained in his hands at the time of the reversal or its value.
It seems probable that the circuit court construed the mandate of this court upon the first appeal as an absolute direction that judgment be entered for the property in the hands of the garnishee at the time the action was commenced, and it must be conceded that the mandate was unfortunately worded. It did not, however, direct the entry of any specified judgment, but that further proceedings be had, and that the garnishee be charged. It evidently contemplated a new trial, and necessarily, also, that the garnishee be charged with such liability as might be developed upon such trial by the application of correct legal principles to the facts established by the evidence.
By the Court.— Judgment reversed, and action remanded for a new trial.